P
C~
     Han*   John   F.     WY,     Page 4
            the ofYlottra*         Salary Fund, or funcBsprovided   in
            thie   Aot.         In event the Cumiselonms'     Uourt fin&e
            that ?&her4iimtt to oolhot            my   res 0r o~nmission
            w4a due to negleat on th4 part oi the officer
            tholrgsd with i&a respensihilitgof oolleatlng name,
            the nmtmt of euah ins w            ~omls#lon    shell be de-
            duotdt rrom ths- ad.wy or suoh orr.%aar. Berare
            any auah d,eduation i.smmdo, the Ctawlsxiont3rs* Cow*
            shall runzish suoh orri04r with 8n itaBiaed state-
            ment or the ancollee%ed fees with whioh hle aoaamt
            ia to be,stir&ad, 4114 ah011 w;lry euoh orrioer
            or the tlms and plaoe ror a hoerlog cm same, to
            deterr?im whether suah oiriaer was guilty of
            negllgenoe, vaiiah tiresror hearing ah411 tm at
            leest ten duya~eubsequtmt to the data or notiaa.
            Unless an offleer la oharged 'bylaw tith the rc
            rponeibiUty or aolleotlngrw6, the c0mm~~ion-
            era' Court 4hlLnot in 6ny stsnt miss say de-
            duatlona frcan the authoriswd salary or auoh offi-
            oar.*
               Artioltm393.20,Feation 13, Bernont~ Annelmted 'ECxss
     citil F+4tutes,rem&a in part 8a r0ua8t
-
              The Caw414sionttrat Court in oeunties harlry
         a popultttionof twemty thousuad (26,000)l&b%-
               ur aoxe, on8 lcaa then~~om~huMxe$ and I&W
       :,~,teata
                     (190,0001inhebib*ntXeooarding to the
         ty thoua.ara(l
         lest peoedlng f4dwal DBmw, 1s hereby authorfzetl
            and ft 4hnll t~4its duty to 'fix the s414riee al! 411
            the f511owing nomad 0rri0er8, to-wlta ahar$.rr,maeess-
            or an8 aollaotor 0r tazes, oounty udge, oouty
            attorney,  lnoludiag rdmlxml          dist 4 at attcctmya    an6
            aounty  sttornays who perfCm .the duties or diatzia$
            attorneysl,dIstriat alark, aouatg olerk, troemrer,
            hide end eniml inspeotor. Haoh 0r said 0rri0er8
            shall bc paid in money an annual ealory in twelve
            (12) aqua1 installmenta or not leas than the total
            oapaclty for the tiscal ywr 1935, and notemn
            than the maxUum onount allowed such officer under
            Ls\reexistlag on ku&Uat 24, 1935; . ..."
                Art1414 39128, Sootion 15, Vernon's Annut4tad Texas
     01~11 ?trctutes, raeda 2n port aa iollowsr

                 'The Comds%ionc:rs' Court :n oount,fes
            4 population of lens than twenty thousand [2!%?)
            inh4bit&nte, acoomiing to th4 lact pecedlng &era1
            Cenaue et the first regular meting In Jamerg or esoh
            oalender yeor, nay puns an~ordar ZrwidlnE icr o~ll-
            penr;atI.onof all oountg and precinot 0rric43273 on a
            4clary basis. m3 Conif4lL;~i0ner~* court In eaoh or
            suah oounties Is hereby outharized. and Lt ahall
            be its duty, to 21% the oaleriea of Crlnlnel tiis-
            triot Attorwye.    fn the event suoh aourt peaces
                                                                                                x43




        of    the    time   and    plaae   ror    a hurllag        oa 8~’       to
        detormlne rhethea swh oftloerYU @lltJ of
        negligenoe,rhloh tlw ior hurlsq sbll be at
        but  ten dan subsequent to ths date of notloe.
        Ualess an~otfloer$8 o&ePged br lar rith the re-
        s~onslbllit~oi oolleotlngfees, tb4 Commission-
        WE' court sbll not in uy event mks any do-
        duotlonsfroa tbo authortied881~ of suah olfl-
        OW.' I
            AHlo19 ')Wb, 8eotlon 13, Vsrnon~s lanotbted Texrs
01~11 8Wtut?s,              ruds    in m         ls~follwsa

             "The Ooma18sloaers1Oourt in oouatleshkvlzq
        s populationof twenty thoumad (20,000)lalubl-
        tats or more, mid less than one hundredead nine-
        tr thousmd (190,000)~bitUts~rooo?dlag to the
        last preoedlngIrederal Oensus, Is bereb7luthorlsed
        and it shall br its duty.to fix the salrrlesof all
        the follovlngnsmsd oifloers,to-vltrsheriff,assoss-
        w and oolleotorof taies, aounty judge,oounty
        attorney,lnoludiagorlrslnal dlrtrlotattorneysand
        oountyattorneysrho perform the duties of dlstriot
        bttoraem, dlstrlotolerk, oounty alerk, treuuror,
        hide and animl inspaotor. mob OS said ofrloers
        shallbo paid lnmone~mann~lsa~           in twelve
        (12) equal installmentsof not less thui the to-1
        sum earaedu aoxpensstlonb7 him la his oillois
        oapaolt~for the iti     you 1935, wd aot more
        thaa tha mximm mount allowd molt offlow under
        luslx lstlng  on hugust 25, 1935j....m
                Artlole 39l2e, 8eotlon 1!5 Yernonts,&mot&tedTexas
~lrll        %Atutes, reads in prrt bs tailovst
                    “The Oorrisslonersl Oourt la oountlss
         a populationof less than Went7 thousand
         lnheblt8at8,uoordlng to the last wsosdlng Fedem
         fkmsus btthe firstregulw woting lnJsawry ofwob
         aamdar         par,  may pus            an    order 9rovUUng          for 0080
         pm8rtioa        of 811 oountj           and    preoiaot     offloor         on a
                      zhe
         lla q b a sis. Comlsslonors~ Court lnea oo h
                                                    f
         suoh oountlrs18 hereby ruthorlsed,and It shsll
         by its duty, to fix ths llules of Crlalnal Dis-
         triatAttornoJ8. In the event suoh Court~8sses

                                                                                            .
,.-




      .